Citation Nr: 0827593	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right forearm.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In April 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development. 

In May 2006, the veteran testified at a personal hearing 
before an Acting Veterans Law Judge (VLJ), sitting at the RO.  
This Acting VLJ is no longer with the Board, and the law 
provides that the VLJ who conducts a hearing must participate 
in any decision made on the appeal.  38 U.S.C.A. § 7.107(c); 
38 C.F.R. § 20.707.  Accordingly, in July 2008, the Board 
informed the veteran that the Acting VLJ was not available to 
adjudicate his claim, and that he was entitled to another 
hearing if he so chose.  In July 2008, the veteran responded 
that he did not wish another hearing, and so the Board may 
proceed with a decision on the record as it stands.    

The veteran also filed a timely appeal with regard to a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and an anxiety 
disorder.  This claim was remanded by the Board in April 2007 
and subsequently, service connection for depression was 
granted in a February 2008 rating decision.  As this decision 
was a grant in full of the benefit sought on appeal, this 
issue is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records reveal that, in August 1967, the 
veteran was treated for an injury to the right forearm when a 
hatch of a 577 machine gun fell on it, resulting in partial 
loss of movement of the fingers.  X-rays at the time were 
negative.  No residuals of the injury were documented in 
service, to include the veteran's service separation 
examination in September 1968.

Post-service, the veteran was diagnosed with "trigger 
fingers" of the index, long, and ring fingers of the right 
hand in November 2004.  The physician suspected that symptoms 
of dropping things and tingling reflected some element of 
carpal tunnel.  Dr. T. W., in a November 2004 treatment 
evaluation, stated that the veteran had had a fairly 
significant injury to his right arm historically that had 
caused some residual problems and may have contributed to the 
trigger fingers.  An A1 pulley release of the fingers was 
performed in January 2005.  A November 2005 private treatment 
record reflects mildly limited range of motion and tenderness 
along the dorsal radiocarpal joint and some volar and ulnar 
tenderness.  X-rays showed no bony fractures, acute injuries, 
osteopenia, or other abnormalities.    

In December 2007, the veteran was afforded a VA examination.  
The report reflected that the veteran underwent a right 
carpal tunnel release in 1990 in addition to the January 2005 
trigger finger release.  Physical examination revealed a 
distal ulnar prominence of the right compared to the left, 
but no other abnormalities.  Tenderness was noted of the 
dorsal radiocarpal joint and the ulnar edge of the forearm.  
X-rays showed a normal appearing right radius and ulna and no 
abnormalities of the wrist joints or surrounding soft 
tissues.  The examiner provided no formal diagnosis.  The 
December 2007 VA examiner opined that the current subjective 
tenderness of the right forearm found on examination is less 
likely than not secondary to the in-service injury that 
occurred in August 1967.  Her rationale for the opinion was 
that there had been no documentation of a chronic disorder of 
the "right forearm" per record review.  The examiner did 
not specifically address a nexus between the veteran's 
"trigger fingers" and the in-service right forearm injury.

The Board finds that in reviewing the most recent VA 
examination report, an addendum opinion is necessary 
regarding whether the veteran's post-service "trigger 
finger" diagnosis is etiologically related to service and 
whether he still has that diagnosis.  Therefore, the case 
should be returned to the examiner who conducted the December 
2007 examination.  If she is unavailable, another examination 
should be performed.  The examiner should review the claims 
folder prior to examination.  The examiner should opine as to 
whether it is more likely than not, less likely than not, or 
at least as likely as not, that any current right hand to 
include right finger disorder is related to service to 
include the August 1967 injury.  The examiner should 
specifically address if the veteran has "trigger fingers" 
of the index, long, and ring fingers of the right hand; had 
"trigger fingers" at any time during the appeal period; and 
if the answer is affirmative to either, if such a disability 
is etiologically related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The case should be returned to the 
examiner who conducted the December 2007 
bones examination.  If she is unavailable, 
another examination should be performed.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
The examiner should opine as to whether it is 
more likely than not, less likely than not, 
or at least as likely as not, that any 
current right hand to include right finger 
disorder is related to service to include the 
August 1967 injury.  The examiner should 
specifically address if the veteran has 
"trigger fingers" of the index, long, and 
ring fingers of the right hand; had "trigger 
fingers" at any time during the appeal 
period; and if the answer is affirmative to 
either, if such a disability is etiologically 
related to service.

A rationale for any opinion expressed 
should be provided.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (7).

